Citation Nr: 0405990	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
February 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In December 2003, the veteran 
testified at a Travel Board hearing at the RO before the 
undersigned.

In January 2004, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2003), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In January 2004, the undersigned 
Veterans Law Judge determined that good or sufficient cause 
had been shown, and granted the veteran's motion to advance 
his appeal on the Board's docket.

The veteran's claim of entitlement to service connection for 
a low back disorder is herein being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will provide notification if further action is required on 
the part of the appellant.


FINDINGS OF FACT

1.  An unappealed January 1965 RO rating decision denied 
service connection for an back disorder.  In an unappealed 
October 1994 rating decision, the RO declined to find that 
new and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for low 
back disorder.

2.  The evidence added to the record since the January 1965 
rating decision bears directly and substantially upon the 
specific matter under consideration regarding service 
connection for a low back disorder, and is so significant as 
to warrant readjudication of the merits of the claim on 
appeal.


CONCLUSION OF LAW

Evidence received since the January 1965 rating decision that 
denied service connection for a back disorder is new and 
material, and the claim for service connection for a low back 
disorder may be reopened.  38 U.S.C.A. §§ 5100-5103A, 5106, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 
3.304, 20.1104, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published new regulations, which were created for the 
purpose of implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened. 

II.  New and Material Evidence

The RO, in a decision dated in January 1965, denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  The RO found at the time that the veteran's 
back disorder, diagnosed as scoliosis and postural backache, 
was a constitutional or developmental abnormality and not a 
disability under the law.  The veteran did not appeal the 
RO's decision, and it became final.

The evidence of record at the time of the January 1965 RO 
decision that denied service for a back disorder included the 
veteran's service medical records.  When examined for 
enlistment into service in February 1956, the veteran's 
musculoskeletal system was normal, there were posterior 
"PM's" (physiologic marks/moles?) on his shoulder and left 
and right back, and he was found qualified for active 
service.  

According to an October 1956 orthopedic clinic record, the 
veteran was referred with complaints of low back pain 
associated with a clicking sensation, and he had limited 
motion.  An X-ray revealed a spina bifida occulta at L-5 
level, with possibly some defect in the vertebral body.  On 
examination, the veteran had low back syndrome with mild ache 
in the lumbosacral area, which he associated with an episode 
when he bruised his back some months earlier.  There was full 
range of motion but tenderness in the lumbosacral area in the 
midline, and a roentgenogram revealed spinal bifida occulta 
at L5 and S1.  The veteran was returned to full duty.

The veteran was seen again for back pain in April 1957.  The 
clinical record indicates he had stumbled and fallen a year 
earlier and struck his back with a machine gun barrel that he 
was carrying.  Since then he had suffered occasional episodes 
of low back pain on prolonged standing or lifting.  It was 
noted that a recent orthopedic consultation had revealed an 
occult spinal bifida, but no other findings, and the 
diagnosis was low back syndrome.  On current examination, the 
veteran had tenderness over the S1 joint on the right side 
with some limitation of motion on flexion, and leg raising 
was 1+ on the right.  Conservative treatment was not helpful, 
and the veteran still had a fair amount of tenderness in the 
right sacroiliac joint, a mild amount of paravertebral spasm, 
and a right pelvic tilt.  Pain was elicited on straight leg 
raising and on dorsal and plantar flexion of the right foot.  
Reflexes were bilaterally equal.  The veteran was referred 
for evaluation of disc pathology and short leg syndrome.  The 
diagnosis was myositis, right lumbo-sacral region.

The veteran was hospitalized from April to May 1957 for 
treatment of back pain.  According to the hospital record, he 
gave a history of having been struck across the low back with 
a 33-pound gun while in training approximately 10 months 
earlier.  It was noted that the veteran was seen at that time 
in the local dispensary and treated with local back 
injections, heat therapy, and bed rest.  Recently, the 
veteran gave a history of having considerably more low back 
pain associated with heavy exercise, long periods of 
standing, and physical training, and was referred for further 
evaluation and treatment.  On examination, he was in acute 
distress and complained of low back pain.  It was also noted 
that his complaints were far out of proportion to the 
apparent physical findings.  Neurological examination 
findings were normal.  The only other significant low back 
physical findings were in the low back, where there was gross 
moderate limitation of all ranges of back motions and a 
rather marked paravertebral muscle spasm throughout the 
lumbar and lower thoracic regions.  X-rays of the lumbosacral 
spine were within normal limits.  Treatment included bed rest 
and pelvic traction.  By the end of his hospital stay the 
veteran was totally asymptomatic, and he was discharged to 
full duty.  The final diagnosis was chronic lumbosacral 
strain.  When examined for discharge in February 1959, a back 
disorder or abnormality was not reported.

A June 1964 written statement from R.W.S., M.D., is to the 
effect that the physician had initially treated the veteran 
in May 1960 for complaints of intermittent lower back pain 
since 1957, when the veteran fell on a machine gun and 
injured his back.  Dr. S.'s clinical impression was that the 
veteran had a chronic musculoligamental strain of the 
lumbosacral region, with a need to rule out disc herniation, 
and X-rays were advised.  It was noted that the veteran 
returned periodically for ultrasonic treatment that he found 
helpful.

An October 1964 VA examination report reflects the veteran's 
complaints of back pain.  It was noted that he had lumbar 
scoliosis with normal range of motion that aggravated low 
back pain, and tenderness, but no spasm.  A radiographic 
report of X-rays of the veteran's dorsal spine showed slight 
scoliosis of the lower dorsal spine to the right with loss of 
the dorsal kyphotic curve.  X-rays of the lumbosacral spine 
showed no intrinsic bone pathology.  The diagnoses were 
scoliosis and postural backache.  The VA examiner commented 
that current examination findings were similar to those found 
and diagnosed in April 1957 in service, and included chronic 
lumbosacral strain.

As noted, in the unappealed January 1965 rating decision, the 
RO denied the veteran's claim for service connection for a 
back disorder.

In July 1974, the veteran submitted a request to reopen his 
claim of entitlement to service connection for a low back 
disorder and, in an August 1974 letter, the RO advised him of 
the need to submit new and material evidence regarding his 
back disorder.

A July 1978 VA clinical record reflects the veteran's 
complaints of back pain.  Spinal bifida occulta was noted.

In September 1984 the veteran submitted another request to 
reopen his claim and, in an October 1984 letter, the RO 
advised him of the need to submit new and material evidence 
as to his back disorder.

In June 1994, the RO received the veteran's written request 
to reopen his claim.  The evidence added to the record since 
the October 1965 rating decision that denied his claim for 
service connection for a low back disorder included VA 
medical records and written statements from the veteran and 
his friends and family.  

Added to the record were medical records that reveal VA 
hospitalized the veteran from September 1992 to January 1993 
for substance detoxification.  According to the discharge 
summary, X-rays of the veteran's lumbosacral spine showed 
mild degenerative osteoarthritis and spur formation.  While 
hospitalized, the veteran complained of diffuse joint 
disease, which was treated with Motrin.  Final diagnoses 
included diffuse degenerative joint disease.

A May 1994 written statement from the veteran's sister 
indicates that he experienced back problems in service, and 
she visited him in the hospital at the time he was in 
traction for his back.

In an unappealed October 1994 rating decision, the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.

The January 1965 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1994 decision, which was the most recent final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in June 2002, the regulations in effect after 
August 29, 2001 are for application.  Nevertheless, to 
whatever extent the new rules have changed the approach to 
developing evidence in claims, they have not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current 
claim was received by the RO in June 2002.  The evidence 
added to the record includes the veteran's oral and written 
statements.

At his December 2003 Board hearing, the veteran testified 
that he injured his back in service when he fell off a truck 
and onto a machine gun.  He said he was hospitalized for 
nearly two months and his treatment included traction and 
spinal "taps" (injections) after which he returned to his 
unit.  His back pain continued and he returned to the clinic 
several times and received spinal injections.  He said his 
back hurt when he was examined at discharge, and he had 
experienced back pain since that time.  After discharge, the 
veteran said Dr. S. treated him but, without medical 
insurance, the veteran was unable to continue the medical 
treatment that included compresses, massages, and 
electrostatic therapy.  Dr. S. advised the veteran that other 
recommended treatment included epidural injections that he 
had evidently experienced while hospitalized in service.  His 
current treatment for back pain included hot packs, and he 
frequently was unable to get out of bed for several days due 
to back pain, stiffness, and limitation of motion, but said 
he felt better in the summer.  He also reported having a disc 
problem and saw a Dr. R. on 66th Avenue, evidently for a back 
disorder, but was unable to pay the bill.  He reported 
receiving Social Security Administration (SSA) disability 
benefits from 1994 until he was eligible for retirement 
benefits, apparently due to being positive for the human 
immunodeficiency virus (HIV), and having pneumonia, 
tuberculosis, hepatitis C, and shrapnel in his hands.  

As noted above, the veteran has asserted that he has a back 
disorder and that the disorder had its origin during his 
period of active service.  His service medical records note 
that he sustained a back injury in service and was 
hospitalized for several weeks for back pain in April and May 
1957 that was diagnosed as having chronic lumbosacral strain.

The evidence received since the October 1994 decision 
consists of the veteran's written and oral statements.  The 
veteran testified that he experienced back pain immediately 
after discharge that has continued, although he was unable to 
afford to medical treatment, and he continued to experience 
back pain, stiffness and limitation of motion.  This evidence 
is new, and does bear directly on the question of whether the 
veteran has a back disorder related to active military 
service.  In the Board's opinion, under the Federal Circuit 
Court case law, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the veteran's claim of entitlement to service 
connection for a back disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a back disorder, 
and will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a low back disorder 
is reopened, and the appeal is, to that extent, granted.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100-
5103A, 5106-7.  VA has published regulations implementing 
many of the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The veteran seeks service connection for a low back disorder.  
Service medical records reflect that in October 1956 the 
veteran was seen with complaints of low back pain and X-rays 
showed spinal bifida occulta at the L5-S1 level.  In April 
and May 1957, he was hospitalized for several weeks for 
treatment of chronic lumbosacral strain, evidently associated 
with a back injury a year earlier when he fell and struck his 
back on a machine gun barrel.  An October 1964 VA 
radiographic report reflects slight scoliosis of the lower 
dorsal spine to the right.  When hospitalized by VA from 
September 1992 to January 1993, the veteran complained of 
diffuse joint pain, and X-rays of the lumbosacral spine 
showed mild degenerative osteoarthritis and spur formation.  
The veteran testified that he experienced back pain ever 
since his discharge from service and currently experienced 
back pain, stiffness, and limitation of motion.  The Board 
believes that, in the interest of fairness and due process, 
the veteran should be afforded a VA examination to determine 
the etiology of any back disorder found to be present.

He also testified at his Travel Board hearing in December 
2003 that he received SSA disability benefits from 1994 until 
he was eligible for retirement benefits.  The veteran 
indicated that SSA found him totally disabled apparently due 
to being HIV positive, and having pneumonia, tuberculosis, 
hepatitis C, and shrapnel in his hands.  A review of the file 
reveals that a copy of the SSA award decision and the records 
considered by the SSA in reaching its determination are not 
of record.  The Board believes it should have this 
information. See 38 U.S.C. A. § 5103A.

Additionally, at his hearing the veteran appeared to indicate 
that a Dr Rays (on 66th Avenue) had recently treated him for 
a back disorder.  It was unclear when this treatment 
occurred.  The Board believes efforts should be made 
determine if the veteran received private medical treatment 
for a back disorder and, if so, to obtain the pertinent 
treatment records.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.	The RO should contact the Social Security 
Administration (SSA) and request copies of 
all medical records that were considered 
in the veteran's claim for disability 
benefits (and subsequent disability 
determination evaluations) as well as a 
copy of the administrative decision.  All 
records obtained should be associated with 
the claims file.

3.	The RO should contact the veteran and 
request that he identify all VA and non-VA 
medical treatment for his back disorder 
since 1993.  The RO should make 
appropriate effort to obtain those 
treatment records.  The RO should also 
contact the veteran and determine whether 
Dr. Rays (66th Avenue) treated him for a 
back disorder and, if so, request that the 
veteran provide the physician's address 
and the dates(s) of treatment and then 
request the records.

4.	The veteran should be scheduled for 
appropriate VA orthopedic examination to 
determine the etiology of any low back 
disorder found to be present.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  Prior to the 
examination, the examiner should review 
the claims folder, including the 
appellant's service medical records, 
particularly those dated in October 1956 
and in April and May 1957.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The examiner is requested to address the 
following matters: (a) does the appellant 
currently have a low back disorder, or 
other chronic orthopedic disability (or 
disabilities)? (b) if he has such a 
disability (or disabilities), does it 
represent a disease process or the 
residuals of an injury? (c) taking into 
consideration the evidence incorporated in 
the October 1956 and April and May 1957 
service medical records, when was the 
disability (or disabilities) incurred? (d) 
If any disability was incurred before 
February 1956, was there a permanent 
increase in disability, beyond the natural 
progress of the disorder, during a period 
of military duty? (e) If any diagnosed 
disability was incurred after February 
1956, the examiner is requested to provide 
an opinion concerning the etiology of any 
back disorder or orthopedic disease found 
to be present, to include whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that any currently 
diagnosed back disorder or orthopedic 
disease was caused by military service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  A complete rationale should 
be provided for all opinions expressed.  
The claims file should be made available 
to the reviewer prior to the examination, 
and the examination report should indicate 
whether the veteran's medical records were 
reviewed.

5.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
a low back disorder.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the April 
2003 SOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



